Citation Nr: 1734223	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  10-37 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, to include as secondary to service-connected residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Wife


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In June 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing has been obtained and associated with the record.  

In October 2013 and October 2016, the Board remanded the claim for further development.  The case has been returned to the Board for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

Unfortunately, the Board finds that another remand is necessary prior to appellate review of the issue of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected residuals of a head injury.

As directed in the October 2016 Board remand, an addendum opinion was obtained to determine whether the Veteran's current diagnosis of depression was was caused by or related to service, and whether his depression was caused by or aggravated by his service-connected residuals of a head injury.

The October 2016 examiner provided a negative opinion for direct service connection based on the fact that the Veteran did not complain of, report, or have a diagnosis for a mental health condition in service.  The examiner noted the first complaints of mental health symptoms were in July 1999 when he was diagnosed with depression, many years after service.  

In regard to secondary service connection, the examiner opined it was less likely as not that the Veteran's depression was caused by his service-connected residuals of a head injury.  The rationale provided was that mental health symptoms due to traumatic brain injury present either immediately, or within months of the injury, not more than 20 years later as in the case of the Veteran.  The examiner cited the negative opinions of previous VA examiners as support for his opinion; however, the Board points out that the prior VA opinions were based on direct service connection, not secondary service connection.  In response to the question of whether it is at least as likely as not the Veteran's depression was aggravated by his service-connected residuals of a head injury, the examiner stated the Veteran's depression clearly and unmistakably existed prior to service, and was not aggravated beyond its natural progression by an in-service event, injury, or illness.  

Unfortunately, the Board finds the October 2016 VA addendum opinion on secondary service connection inadequate as it is not responsive to the questions of whether the Veteran's depression was caused by or aggravated by his service-connected residuals of a head injury.  First, the requirements for secondary service connection are (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 512 (1998).  The record contains a current diagnosis of depression and the Veteran is service connected for residuals of a head injury.  Thus, the first two requirements for secondary service connection have been satisfied.  As for the question of a medical nexus, the October 2016 VA examiner provided a negative opinion on causation based solely on the fact that the depression did not occur within a specific time frame of the head injury.  Furthermore, the opinion on whether the Veteran's depression is aggravated by his service-connected residuals of a head injury uses the incorrect standard.  The examiner states that depression clearly and unmistakably pre-existed service which is incorrect, and is not at issue in this case.  The standard for secondary service connection is at least as likely as not (50 percent or greater probability).  Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As the October 2016 VA opinions are inadequate, the Board finds that remand is again necessary to obtain addendum opinions to address the etiological questions noted above.  

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum opinion from an appropriate VA examiner.  The claims file, to include a copy of this Remand, must be made available to and pertinent documents therein reviewed by the examiner.  The Veteran may be called in for examination, if deemed warranted.  In an addendum opinion, the examiner should provide an opinion on the following:

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's depression was caused by his service-connected residuals of a head injury.  

b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's depression was aggravated (the opinion must specifically discuss the concept of aggravation) by his service-connected residuals of a head injury.  

Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2016).

The examiner should also provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner is unable to answer the questions posed without resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

2.  The AOJ should review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

